        Case 2:20-cv-00206-MV-CG Document 7 Filed 06/17/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CARNELL HUNNICUTT, SR.,

       Plaintiff,

v.                                                                CV No. 20-206 MV/CG

DANIEL PETERS, et al,

       Defendants.

        ORDER GRANTING EXTENSION OF PARTIAL PAYMENT DEADLINE

       THIS MATTER is before the Court on Plaintiff Carnell Hunnicutt’s Motion to

Extend Time (the “Motion”), (Doc. 5). The Court previously ordered Plaintiff to make an

initial partial payment of $20.46 by June 11, 2020. Plaintiff represents that he submitted

a debit request for that amount, but it will not arrive on time. As a result, Plaintiff seeks

to extend the payment deadline through June 29, 2020. The Court, having reviewed the

Motion, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the deadline to make an initial partial payment

of $20.46 is extended through June 29, 2020.

       IT IS SO ORDERED.

                                    _____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
